—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 26, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s proper application of the fellow officer rule (see, People v Ketcham, 93 NY2d 416). The court properly exercised its discretion in limiting defendant’s cross-examination of the arresting officer with regard to the collateral matter of defendant’s precise role in the drug transaction *385(cf., People v Muniz, 276 AD2d 346; People v Acevedo, 179 AD2d 465, 467, lv denied 79 NY2d 996).
The court properly denied defendant’s motion to withdraw his plea. The court’s conditional promise of a more lenient sentence had been conditioned upon successful completion of a drug program, but defendant, who had misled the court as to his addiction status, was denied entry into the program when he admitted that he was not, in fact, a drug addict (see, People v Outley, 80 NY2d 702, 713-714). Defendant had been expressly warned that if, for any reason, he failed to complete the program he could be sentenced to as much as 25 years with no option to withdraw his plea. Concur — Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.